IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. PD-1412-11



                                  JOHNNY DAVIS, Appellant

                                                v.

                                   THE STATE OF TEXAS

                       ON REHEARING OF APPELLANT’S
                     PETITION FOR DISCRETIONARY REVIEW
                   FROM THE THIRTEENTH COURT OF APPEALS
                              NUECES COUNTY

                Per curiam.

                                         OPINION


        Appellant was convicted of forgery and was sentenced to confinement for two

years in a state jail facility.   The Court of Appeals affirmed the conviction. Davis v.

State, (Tex. App. — Corpus Christi, No. 13-10-00560-CR, delivered June 30, 2011).

Appellant’s petition for discretionary review was dismissed as untimely filed on October

5, 2011. Appellant has filed a motion for rehearing requesting reinstatement of his
                                                                              Davis - 2

petition so that it will be considered by this Court. Appellant’s motion for rehearing is

granted. His petition filed in this Court on September 20, 2011, is reinstated as of

November 9, 2011, and will be considered in accord with Tex.R.App.P. 68.




Delivered November 9, 2011
Do not publish